Citation Nr: 1447283	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to January 3, 2011, for the award of a 10 percent rating for right shoulder strain.

2.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) with anxiety disorder, rated as 30 percent disabling.

3.  Entitlement to an increased disability rating for post-concussion headaches, rated as 10 percent disabling.  

4.  Entitlement to a compensable disability rating for traumatic brain injury.  

5.  Entitlement to a compensable disability rating for lumbar spondylolysis.  

6.  Entitlement to service connection for cervical spine disability.  

7.  Entitlement to service connection for left shoulder disability.

8.  Entitlement to service connection for bilateral upper extremity neuropathy/radiculopathy.

9.  Entitlement to service connection for bilateral hip disability.

10.  Entitlement to service connection for bilateral knee disability.

11.  Entitlement to service connection for bilateral foot disability.

12.  Entitlement to service connection for gastrointestinal reflux disease (GERD), including as due to an undiagnosed illness or medically unexplained multisymptom illness.

13.  Entitlement to service connection for hemorrhoids/fissures.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active duty service from May 2006 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

A rating decision in September 2010 awarded service connection for right shoulder strain, TBI, PTSD and headaches.  On January 3, 2011, the Veteran filed a supplemental claim, seeking increased ratings for these disabilities.  A February 2011 rating decision granted increased ratings for right shoulder strain and headaches, both from noncompensable to 10%, effective from January 3, 2011, and denied a compensable rating for TBI and a rating in excess of 10 percent for PTSD.  The Veteran disagreed with this decision, seeking higher ratings for PTSD, TBI and headaches, and an earlier effective date for the right shoulder strain rating.  In March 2011, he filed a claim for service connection for Issues 6 through 13 listed above, as well as low back disability.  In a May 2011 statement of the case, the RO increased the award for PTSD to 30 percent, effective from January 3, 2011.  The Veteran perfected his appeal of that claim as well as the other claims.  In August 2011, the RO granted service connection for lumbar spondylolysis and denied service connection for claims 6 through 13.  The Veteran appealed, seeking a higher rating for the low back and service connection for the remaining claims.  

The Veteran testified in a videoconference Board hearing before the undersigned Veterans Law Judge in February 2013.  

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA.

The issues of an effective date prior to January 3, 2011, for the award of a 10 percent rating for right shoulder strain and service connection for hemorrhoids/fissures are addressed herein, whereas the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for his right shoulder strain while he was still on active duty and service connection was granted for that disability in a September 2010 rating decision based on a June 2010 VA examination that showed painful but not limited range of motion and right shoulder strain.  

2.  The Veteran filed a supplemental claim seeking an increased rating for right shoulder strain which was received at the RO on January 3, 2011, and an increased rating to 10 percent was granted in a February 2011 rating decision effective from January 3, 2011, based on a January 2011 VA examination that also showed painful but not limited range of motion and right shoulder strain.  The RO observed in February 2011 that this evidence of painful motion in right shoulder strain approximated malunion or nonunion of the clavical or scapula.  

3.  No hemorrhoids/fissures disability has been present during the pendency of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 2, 2010, but not earlier, for a 10 percent rating for right shoulder strain have been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157(a), 3.400(o), 4.7, 4.71a, Diagnostic Code 5203 (2014).

2.  The criteria for service connection for hemorrhoids/fissures have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date Claim

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran filed a claim for service connection for his right shoulder strain while he was still on active duty in April 2010, seeking service connection for right shoulder separation.  Service connection was granted for right shoulder strain in a September 2010 rating decision based on evidence of right shoulder sprain in February 2009 in service and a June 2010 VA examination that showed current disability in the form of painful but not limited range of motion and right shoulder strain.  

The Veteran filed a supplemental claim seeking an increased rating for right shoulder strain which was received at the RO on January 3, 2011, and an increased rating to 10 percent was granted in a February 2011 rating decision effective from January 3, 2011.  The RO explained that the rating was based on a January 2011 VA examination that also showed painful but not limited range of motion and right shoulder strain.  The RO observed that this evidence of painful motion in right shoulder strain approximated malunion or nonunion of the clavical or scapula.  

At his hearing before the undersigned, the Veteran testified that he had experienced the same degree of painful motion in the right shoulder since he separated from service.  In essence, he urged that the degree of pain that was found on examination in January 2011 and deemed sufficient to warrant a compensable rating had in fact been present and described by him since he left service, to include in the June 2010 VA examination.  

The Board finds the Veteran's testimony as to the manifestations of right shoulder disability since service to be not inconsistent with the record, free from exaggeration and fully credible.  

After reviewing the record, the Board concludes that the date of receipt of claim for purposes of determining the proper effective date for the 10 percent rating is January 3, 2011, the date of the Veteran's claim for increase.  The record reflects that the symptoms and manifestations of right shoulder strain that support the 10 percent rating had been present since the day following the date the Veteran separated from service in May 2010.  That date is within a year of the January 3, 2011, claim.  Moreover, it is noted that his March 2011 notice of disagreement with the February 2011 rating decision was also a timely notice of disagreement as to the failure to assign a 10 percent rating in the September 2010 rating decision, as it was submitted within one year of the 2010 decision.  Therefore, with resolution of reasonable doubt in the Veteran's favor, the Board concludes that a 10 percent rating is warranted from May 2, 2010.  As this is the date following the day of separation from service, it is the earliest possible effective date for such an award.  See 38 C.F.R. § 3.400(b)(2)(i).

II.  Service Connection for hemorrhoids/fissures

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's March 2011 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Additionally, VA provided the Veteran with VA examination in July 2011 to determine the nature and etiology of the claimed disability.  The Board has reviewed the examination report and has found it to be adequate for adjudication purposes as it addresses the issue in question.

Accordingly, the Board will address the merits of the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The claim for this disability was filed by the Veteran's representative in March 2011.  It indicates he was seeking service connection for hemorrhoids/fissures, both internal and external, possibly secondary to his GERD.  

There is no indication of hemorrhoids/fissures in the STRs.  

VA examination in July 2011 included the following report:  

There are no rectal issues.  He wishes to omit any claims regarding these as he denies any hemorrhoids or anal fissures.  Therefore, per his wishes, these issues were not evaluated or examined today, nor will any opinions be given as he denies these conditions and they are not due to nor aggravated by the service as they do not exist.  

There are no treatment records that show current disability as to hemorrhoids or fissures.  At the hearing before the undersigned, testimony regarding this matter was received from the Veteran's representative rather than from the Veteran.  

Thus, there is no objective evidence of hemorrhoids or anal fissures.  Thus, neither the lay nor the medical evidence supports the presence of hemorrhoids or anal fissures during the pendency of this claim.  Therefore, the claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

An effective date of May 2, 2010, for the award of a 10 percent rating for right shoulder strain is granted, subject to the criteria applicable to the payment of monetary benefits.  

Service connection for hemorrhoids/fissures is denied.  


REMAND

I.  Service Connection Claims

The Veteran seeks service connection for disabilities that he urges are due to his service in Afghanistan and particularly getting hit by an improvised explosive device (IED) in August 2009 while riding in a vehicle on a convoy mission.  He explained, consistent with the record, that he was knocked unconscious and suffered a concussion.  He reported that he was riding as a machine gunner at the top of his vehicle, a seven ton flatbed truck with some armor underneath, when the incident occurred.  He testified that the truck was okay but everybody in it was knocked unconscious.  He was thrown back and forth in the turret which was about 2 to 3 feet across.  The others pulled him out of the turret and shook him awake.  They had taken a similar hit earlier in the day and just got rattled a little bit, but this one was worse.  They were able to continue driving the truck after everyone regained consciousness, and then they got first aid.  It is noted that his service-connected right shoulder strain, TBI, post-concussion headaches and PTSD stem from this combat-related incident.  

The Veteran asserts that he had been healthy prior to the blast and in fact he was in good shape as evidenced by his wearing 40 pounds of armor a day while on duty every day.  He stayed on duty following the blast and completed his service in May 2010.  He responded to the undersigned's questions by stating that he believed continuing to wear heavy armor and 40 to 60 pounds of gear following the IED incident contributed to his orthopedic issues for which he seeks service connection.  He was assigned to use a SAW, a squad automatic weapon, a little bit heavier than the regular weapon.  He did not seek treatment in service for his disabilities because he felt he would have been treated differently had he done so.  

When asked about the VA examination in July 2011 which yielded findings of no cervical spine, left shoulder chronic disability, bilateral upper extremity neuropathy, hip disability, foot or knee disability, he stated that he does a lot of manual labor and he now has increased neck and orthopedic pain throughout the day for which he takes Tylenol.  He candidly reported that the pain was not unbearable.  As to the left shoulder, this began to hurt around the same time the right shoulder did, and has continued to increase but is less bothersome than the right shoulder.  

As to the bilateral upper extremities, hips, knees and feet, he feels pain and symptoms have been bothersome since the IED explosion service but they have now worsened and are in essence manifested as diagnosable disabilities at present.  Alternatively, he urges that he has hip, foot and knee disabilities that are due to his low back disability.  

As to GERD, the Veteran has urged that the currently diagnosed disability, which was not present in service, may be due to a service-connected disability or due to undiagnosed illness.  The issue as to undiagnosed illness, as well as secondary to PTSD, has not been addressed in the examinations of record.  

Additionally, the Veteran contends that service connection is warranted GERD the basis of his service in Southwest Asia under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board also notes that the constellation of symptoms represented by his service connection claims 6 through 12 require additional evaluation in the context of this regulation prior to Board review.  

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness provided that the disability became manifest either during active service in Southwest Asia, or to a degree of 10 percent or more not later than December 31, 2016, and that the disability is not attributable to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2014).  A medically unexplained chronic multisymptom illness is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia and functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i) (2014).  Functional gastrointestinal disorders are a group of disabilities characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional abdominal pain syndrome, and functional dysphagia.  These symptoms are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, and altered bowel habits.  See 38 C.F.R. § 3.317, Note to Paragraph (A)(2)(i)(B)(3). 

Medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and that has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2014). 

Signs or symptoms of undiagnosed illness and medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, muscle pain, joint pain, neurological signs and symptoms, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b) (2014).

Parenthetically, the Board notes that 38 C.F.R. § 3.317 underwent a revision in September 2010.  The change was effective September 29, 2010, and applies to all applications for benefits pending before VA on or received by VA on or after September 29, 2010.  See 75 Fed. Reg. 59,968 -59,972 (Sept. 29, 2010) (codified at 38 C.F.R. § 3.317 ).  One change in the regulation included veterans who had service in Afghanistan, on or after September 19, 2001.  In particular, the change in regulation dealt with recognition that service connection could be granted for certain infectious diseases.  See 38 C.F.R. § 3.317(c)(2) (2014).

In this case, the Veteran's claims are based upon signs of medically unexplained chronic multisymptom illness, to include gastrointestinal signs or symptoms, muscle and joint pain (to include hips, knees, feet, neck and left shoulder), neurological signs or symptoms (upper extremities), and other complaints.  The Veteran did have service in Southwest Asia, therefore, these regulations certainly apply.  To date, however, he has not been afforded an adequate examination to determine the nature and etiology of the claimed disabilities.  There has been no discussion of the etiology of any disorder noted, and no discussion of the potential that the Veteran has signs and symptoms of a medically unexplained chronic multisymptom illness.  A remand is required in order to afford the Veteran an adequate VA examination related to his claims based upon his service in the Southwest Asia Theater of Operations under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  


II.  Increased Rating Claims

As to his increased rating claims, the Board finds that additional medical examination is warranted prior to Board review.  

A.  TBI, PTSD and post concussion headaches

The Veteran testified that his service-connected TBI, PTSD and headaches are interrelated and more severe than currently rated.  

The Veteran's disability picture is complicated because there can be an overlap in the manifestations of his service-connected PTSD, TBI and headache disabilities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).

He explained that he is struggling with short-term memory and concentration.  This is causing difficulties as he pursues a degree in diesel mechanics at his local community college.  He has had to explain to his teachers and work one-on-one with them.  He has had to put in many extra hours and they have been lenient.  

As to headaches, he has to stop what he is doing and go lay down and relax for 15 to 30 minutes about 7 to 10 times a month.  He also has vertigo.  He feels on edge and always on alert now.  He has trouble in crowds.  He works with a friend and his dad currently and his friends include young men in his area who he knew before and who have been in service.  The Veteran feels that his PTSD symptoms have worsened.  He has flashbacks of the IED incident.  

He urges that his PTSD symptoms are intertwined with his post-concussion headaches and his TBI manifestations.  Examination for these disabilities was conducted in July 2011, and a March 2012 DBQ addressed symptoms of PTSD.  However, as the Veteran has described worsening and more severe, complexly inter-related symptoms of these disabilities in his testimony the Board finds that an additional examination is warranted to assess current symptomatology.  


B.  Lumbar spondylolysis

At his hearing before the undersigned, the Veteran testified that his service-connected lumbar spondylolysis is more severe than currently rated.  The Veteran was last afforded a VA examination in July 2011.  He contends that his service-connected low back disability has gotten worse since that time; specifically, he stated that he experiences pain and symptoms with weight-bearing and movement.  He stated that his back is always in pain and he has missed a good deal of school due to the pain.  He even had to go home from school on the first day due to pain.  

In light of the Veteran's credible statements that his disability picture has worsened since his last examinations as to these disabilities, additional examinations must be afforded to accurately assess his current level of lumbar spondylolysis, TBI, PTSD and headaches.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination in order to determine the current nature and severity of his service-connected lumbar spondylolysis.  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file should be made available to and reviewed by the examiner in conjunction with the examination.  The Veteran is considered a reliable historian.

All indicated evaluations, studies, and tests deemed to be necessary should be accomplished. 

The AOJ should ensure that the examiner provides all information required for rating purposes. 

The rationale for all opinions expressed must also be provided.

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his PTSD.  Any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be requested to differentiate, to the extent possible, the symptoms associated with the Veteran's PTSD from those associated with the residuals of TBI.

3.  The Veteran should also be afforded an examination to assess the current severity of his TBI and headaches.  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file should be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should assess the symptoms and signs that are attributable to TBI and provide information concerning the severity thereof.  The examiner should also comment on the frequency and severity of the appellant's headaches.  The examiner should comment on what symptoms, to include headaches, are attributable to the Veteran's traumatic brain injury versus his PTSD.  

The examiner must specify in the report that all relevant records have been reviewed.  A complete rationale for any opinion expressed should be provided.  The Veteran is considered a reliable historian.

4.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any left shoulder, cervical spine, bilateral upper extremity radiculopathy/neuropathy, bilateral knee, bilateral hip, bilateral foot disability, and GERD present during the pendency of the claims.  The examiner should have sufficient expertise to assess the Veteran's symptoms in relation to the claim based on undiagnosed illness and upon medically unexplained chronic multisymptom illness.  The claims files and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims files must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran, who is considered a reliable historian. 

The examiner should identify all disorders of the left shoulder, cervical spine, bilateral upper extremity radiculopathy/neuropathy, bilateral knee, bilateral hip or bilateral foot disability that have been present during the pendency of the claims. 

(a)  With respect to each diagnosed disorder, including GERD, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset during active service, is otherwise related to the Veteran's active service, to include service in Afghanistan.  

(b)  With respect to any diagnosed disorder of the hips, knees or feet, the examiner should indicate whether such at least as likely as not was caused by or due to the service-connected low back disorder.

(c)  Also with respect to any diagnosed disorder of the hips, knees or feet, the examiner should indicate whether such was at least as likely as not permanently worsened by the service connected low back disorder.  If  aggravation has occurred, the examiner should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation. 

(d)  With respect to any diagnosed disorder of the cervical spine and upper extremities, the examiner should indicate whether such was at least as likely as not caused by or due to the service-connected TBI.  

(e)  With respect to any diagnosed disorder of the cervical spine and upper extremities, the examiner should indicate whether such was at least as likely as not permanently worsened by the service connected TBI.  If  aggravation has occurred, the examiner should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

(f)  With respect to GERD, the examiner should also indicate whether such was at least as likely as not caused by or due to the service-connected TBI and/or PTSD.

(g)  With respect to GERD, the examiner should indicate whether such was at least as likely as not permanently worsened by the service connected TBI and/or PTSD.  If  aggravation has occurred, the examiner should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

(h)  Provide a complete medical opinion and detailed rationale regarding whether the Veteran has an undiagnosed illness(es) of which any of the following are a manifestation: gastrointestinal signs or symptoms, muscle and joint pain, neurological signs or symptoms. 

(i) If any or all of the claimed disabilities, noted above, are not deemed manifestations of undiagnosed illness, then provide a complete medical opinion and detailed rationale regarding whether the Veteran's signs and symptoms, muscle and joint pain, or neurological signs or symptoms are manifestations of chronic disability resulting from a medically unexplained chronic multisymptom illness.  The characteristics of such a medically unexplained chronic multisymptom illness are discussed in detail in the body of this Remand, above. 

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

5.  The AOJ should also undertake any other development it determines to be warranted.

6.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue a supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


